Exhibit 10.1

 

March 14, 2005

 

Neco Can

[Address omitted]

 

Dear Neco:

 

We are pleased to extend an offer to join our team as Chief Information
Officer.  In this position, you will report to me.

 

J. Crew is a company committed to creativity, quality and teamwork.  We believe
that you meet the high standards that we look for in our associates and are
confident that, if you join our team, we can provide you with professional
challenges and rewarding opportunities.  This letter sets forth the terms of our
offer to you.

 


ANNUAL SALARY

Your annual salary will be  $300,000, payable biweekly in accordance with our
normal payroll practices.

 

SIGN ON BONUS

In addition, you will receive a $75,000 sign-on bonus, payable within 30 days
after your start date. This is contingent upon you being actively employed by us
on the date of actual payout and is subject to applicable tax withholdings.  If
you voluntarily terminate your employment for any reason within one year after
your start date, you agree to repay a prorated amount of this bonus based on
your last day of employment within 30 days after your last day of employment.

 

Annual Bonus

Starting in fiscal year 2005, you will participate in J. Crew’s bonus plan which
provides for annual bonuses as a reward for performance.  You will be eligible
to receive an annual bonus with a target of 25% based on the achievement of
specified company financial results and individual performance.  Bonus payment
is contingent upon you being an active associate on the date of actual payout
(bonuses are generally paid in mid-April after the end of the fiscal year) and
is subject to applicable tax withholdings.  Any bonus that you receive for
fiscal year 2005 will be prorated based on your start date.

 

Stock Options

You will be eligible to participate in J. Crew’s stock option plan.  Subject to
approval of the Compensation Committee of the Board of Directors and the
provisions of the company’s stock option plan, you will receive non-qualified
stock options to purchase 15,000 shares of J. Crew Group, Inc. common stock as
soon as practicable after your start date.  The exercise price will be
determined by the Compensation Committee of the Board of Directors and 25% of
these options will vest and become exercisable each year on each anniversary of
the grant date beginning with the first anniversary thereof, provided you
continue to be actively employed by us on each vesting date.

 

COMMUTING EXPENSES AND HOUSING ALLOWANCE

We will reimburse you for your reasonable commuting costs to travel between your
home in Ohio and the company’s offices in New York City, subject to applicable
tax withholdings.  We will also provide you with a monthly housing allowance
equal to your actual out-of-pocket cost to maintain housing in the New York area
(up to a maximum of  $2,500 per month), subject to applicable tax withholdings.
These will be provided for up to eighteen (18) months following your start date,
provided that you remain actively employed by us.

 


RELOCATION ASSISTANCE

IN THE EVENT THAT YOU DECIDE TO RELOCATE YOUR PRIMARY RESIDENCE TO THE NEW YORK
AREA, WE WILL PROVIDE YOU WITH RELOCATION ASSISTANCE CONSISTENT WITH THE TERMS
OF OUR RELOCATION POLICY IN EFFECT AT SUCH TIME.  IF YOU VOLUNTARILY TERMINATE
YOUR EMPLOYMENT FOR ANY REASON WITHIN ONE YEAR AFTER YOUR RELOCATION DATE, YOU
AGREE TO REPAY THE FULL AMOUNT OF ALL PAYMENTS, BENEFITS AND EXPENSE
REIMBURSEMENTS YOU RECEIVED IN CONNECTION WITH YOUR RELOCATION WITHIN 30 DAYS
AFTER YOUR LAST DAY OF EMPLOYMENT.

 

BENEFITS

We want you to stay healthy, have a secure financial future and live a balanced
work life.  Accordingly, we offer a competitive benefits package to help you do
this, including medical and dental insurance, paid time off, 401(k) savings plan
(after 1 year with us), tuition reimbursement, etc.

 

Confidential Information and Ownership

You acknowledge that as Chief Information Officer you will have access to
valuable confidential, proprietary and/or trade secret information of the
Company. You agree that during your employment and at all times thereafter you
will hold in strict confidence any proprietary or Confidential Information
related to the Company or its affiliates.  “Confidential Information” shall mean
all information of the Company and its affiliates in whatever form which is not
generally known to the public, including, without limitation, IT systems and
processes, financial information, customer and vendor information,

 

--------------------------------------------------------------------------------


 

marketing plans and strategies, designs and fit specifications, business
concepts, store information, trade secrets, and information relating to
merchandising, distribution, planning and inventory control.  In addition, you
agree that all systems, processes, designs, strategies, materials and useful
ideas developed or generated by you, in whole or in part, in connection with
your employment will constitute the Company’s sole and exclusive property.

 

RESTRICTIVE COVENANTS

As additional consideration for J.Crew extending this offer and in light of the
sensitive nature of the Chief Information Officer position, you agree to comply
with the following covenants: You agree that during your employment and for
twelve months following your last date of employment (“Termination Date”), you
will not, directly or indirectly, (i) engage (either as owner, investor,
partner, employer, employee, consultant or director) in or otherwise perform
services for any Competitive Business which operates within a 100 mile radius of
the location of any store of the Company or its affiliates or in the same area
as the Company directs its mail order operations or any other area in which the
Company or any of its affiliates conducts business or in which the Company or
any of its subsidiaries’ customers are located as of the Termination Date,
provided that the foregoing restriction will not prohibit you from owning a
passive investment of not more than 5% of the total outstanding securities of
any publicly-traded company, and (ii) solicit or cause another to solicit any
customers or suppliers of the Company or any of its affiliates to terminate or
otherwise adversely modify their relationship with the Company or any such
affiliates.  “Competitive Business” means any business in competition with the
retail, mail order and internet apparel and accessories business and any other
material business the Company or its affiliates is engaged in on the Termination
Date.  You further agree that, during your employment and for one year
thereafter, you will not, directly or indirectly, solicit, hire, or seek to
influence the employment decisions of, any employee of the Company or any of its
affiliates on behalf of any person or entity other than the Company.

 


PROPRIETARY INFORMATION AND TRADE SECRETS OF OTHERS

You represent to J. Crew that you do not have any other agreements, arrangements
or commitments with any other person or entity that conflict with accepting this
offer or performing your obligations and that you will not disclose to J. Crew
or use any proprietary information or trade secrets of another person or entity,
including any former employers.  You also agree that you will keep all
proprietary, confidential information of J. Crew strictly confidential and not
disclose any such information during or after your employment without J. Crew’s
prior written consent, and that you will abide by all J. Crew policies,
including, but not limited to, those contained in the J. Crew Code of Ethics and
Business Practices.

 


AT WILL EMPLOYMENT

By reviewing and signing this letter, you understand that your employment is “at
will” and may be terminated by you or the company at any time and for any
reason, and that this letter does not constitute an employment contract.  In
addition, you acknowledge that, in light of the highly sensitive and
confidential nature of the position you are being offered, this offer is
expressly contingent upon the successful completion of an extensive background
screen and reference check once you accept and may be withdrawn at any time.

 

If you agree that J. Crew and this offer are right for you, kindly sign and date
the enclosed copy of this letter and return it in the enclosed self-addressed
stamped envelope.  Please keep the other copy for your records.  If you have any
questions, please do not hesitate to contact me at 212.209.2775.

 

We are truly excited to have you join our team and look forward to working with
you.

 

Very truly yours,

 

/s/ Roxane Al-Fayez

 

 

Roxane Al-Fayez

Executive Vice President

Direct Operations, Distribution Centers & Information Technology

 

AGREED TO AND ACCEPTED:

 

/s/ Neco Can

 

Date: March 18, 2005

Neco Can

 

 

--------------------------------------------------------------------------------